DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 6, filed 5/3/2021, with respect to the amendments to the claims have been fully considered and are persuasive.  The rejection of claim 5 has been withdrawn. 
Allowable Subject Matter
Claims 1-22 and 24 are allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding independent claim 1; Kikuri U.S. PGPUB No. 2017/0315070 discloses a method, comprising: determining a pixel size (pixel size is determined by the size of each beam: “a plurality of measurement pixels 28 (irradiation positions of beams of one shot) which can be irradiated with one irradiation of the multi -beams 20” [0038]); determining a beam pitch size between individual beams of a multi-beam particle microscope based on the determined pixel size (since both pixel size and beam pitch are determined by the size of each beam: “the pitch between the adjacent measurement pixels 28 is a pitch P between beams of the multi –beams” [0038]); and using the multi-beam particle microscope to image the sample with a setting of the multi-beam particle microscope based on the determined pixel size and based on the determined beam pitch size (since the image is generated by scanning the plurality of beams [0008], this imaging must necessarily utilize the pixel size determined by beam size, and the beam pitch size, also determined by beam size).
In the claim, the term “determining” is not interpreted to be limited to a particular type of analysis, but merely indicates the presence of a relationship (between pixel size and the factor which determines pixel size, and between pitch size and the factor which determines pitch size), and so, in Kikuri, the pixel size and the pitch size are determined by the size of the multiple beams. However, Kikuri does not anticipate the claimed limitations regarding a layered 3D sample. Specifically, Kikuri fails to teach that pixel size is determined based on a feature size in a layer of a 3D sample.
Mueller et al. U.S. PGPUB No. 2015/0357157 discloses a method, comprising: determining a pixel size in scanning a sample (“The test sample is scanned with all (or a selection from all) beams. The scan (specifically the pixel size and the orientation of the image coordinate system with respect to the test sample coordinate system) either is calibrated beforehand or can also be calibrated at the same time… The positions of the individual beams can be calculated from the images produced (or from the positions of the structures in the images)” [0092]). However, there is no explicit disclosure that this pixel size is based on a feature size in a layer of a 3D sample. 
Doi et al. U.S. PGPUB No. 2015/0371816 discloses an electron microscope apparatus utilizing plural beams (“Electron beams EB emitted from the electron source 103 are converged by the condenser lens 104” [0065]) to inspect a layered, 3D sample (“the sample includes an under layer interconnect made of metal” [0128]). However, although Doi discloses “associating a scanning position of the electron beams EB with a pixel” [0066], there is no explicit disclosure that the pixel size is determined based on a feature size in a layer of the 3D sample.
The prior art fails to teach or reasonably suggest, in combination with the other claim limitations, a method comprising: imaging a layer of a 3D sample with a setting of a multi-beam particle microscope based on a pixel size (based on a feature size in the layer) and a beam pitch size (based on the pixel size). 

Regarding dependent claims 2-22 and 24; these claims are allowable at least for their dependence, either directly or indirectly, upon independent claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON L MCCORMACK whose telephone number is (571)270-1489.  The examiner can normally be reached on M-Th 7:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON L MCCORMACK/Examiner, Art Unit 2881